United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BRUCE W. CARTER VETERANS
ADMINISTRATION MEDICAL CENTER,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1237
Issued: November 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 16, 2019 appellant filed a timely appeal from a May 10, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 10, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to the accepted March 27, 2019 employment incident.
FACTUAL HISTORY
On March 27, 2019 appellant, then a 54-year-old secretary, filed a traumatic injury claim
(Form CA-1) alleging that on that day a snake bit her right foot while in the performance of duty.
She stated that she unlocked her office door and after taking a couple steps inside the office, she
felt a pinch on her right foot and something brush the top of her foot. Appellant looked down and
saw a snake had bitten her and it was still on her foot. She screamed and kicked her foot to shake
the snake loose. Appellant then left her office to seek medical treatment. On the reverse side of
the claim form the employing establishment indicated that appellant was injured in the
performance of duty and stopped working on March 27, 2019.
In a March 27, 2019 report of contact, appellant’s supervisor, M.W., indicated that she was
at Starbucks that morning (7:15 a.m.) when she received a text from appellant, which included a
picture of a snake. Appellant’s text message also indicated that she was going to the emergency
room (ER). After initially thinking it was a joke, M.W. went to the ER, where appellant recounted
her story of having encountered a snake in the office that was “attempting to bite her foot.” She
noted that appellant was visibly shaken. M.W. reported the incident to various employing
establishment officials. When she returned to the office, the employing establishment police were
there searching for the snake, which they soon captured. A pest control officer identified the snake
as a Corn snake, and no additional snakes were found. M.W. further noted that, after being
discharged from the ER, appellant went to the employing establishment’s occupational health unit,
where a nurse practitioner, Zaida Bruno, determined that she was unfit to return to work that day.
A copy of the March 27, 2019 work excuse form accompanied the report of contact.
In an April 8, 2019 development letter, OWCP advised appellant that additional evidence
was required in support of her claim for FECA benefits. It noted that no diagnosis of any condition
resulting from her injury had been received. OWCP requested that appellant submit a
comprehensive narrative medical report from a qualified physician that included a diagnosis and
an opinion, supported by medical rationale, addressing how the claimed employment incident
caused or aggravated a medical condition. It afforded her 30 days to submit the requested medical
evidence. No evidence was received.
By decision dated May 10, 2019, OWCP denied appellant’s traumatic injury claim, finding
that, although she established that employment incident occurred, as alleged, no further evidence
had been received in response to the April 8, 2019 claim development letter. Consequently, it
found that appellant failed to establish a medical diagnosis in connection with the accepted
employment incident. OWCP concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty, as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence, generally in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.10 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors or incidents identified by
the employee.11 Neither the mere fact that a disease or condition manifests itself during a period
of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.12

3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990
7

R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2009);
Bonnie A. Contreras, 57 ECAB 364 (2006).
8

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9
A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 7.
10

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted March 27, 2019 employment incident.
The record includes a March 27, 2019 report of the employee’s emergency treatment (VA
Form 3831b), which noted that appellant had been examined and/or treated for an injury and was
unfit for duty that day. The form report did not include a specific diagnosis. Moreover, it was
signed by a nurse practitioner, who is not considered a “physician” as that term is defined under
FECA.13
In its April 8, 2019 development letter, OWCP noted that no diagnosis of any condition
resulting from appellant’s injury had been received and advised appellant on the type of medical
evidence needed to establish her claim. It provided her 30 days to submit the requested medical
evidence. It is appellant’s burden of proof to obtain and submit medical documentation containing
a firm diagnosis, and that diagnosis must have medical evidence upon which it stands.14 Appellant
failed to submit appropriate medical evidence within the 30-day period provided and on May 10,
2019 OWCP denied her traumatic injury claim.15
As appellant has not submitted rationalized medical evidence establishing an injury
causally related to the accepted March 27, 2019 employment incident, she has not met her burden
of proof.
Appellant may submit new evidence and/or argument with a written request for
reconsideration within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted March 27, 2019 employment incident.

13

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). A report from a physician assistant or certified nurse practitioner will
be considered medical evidence if countersigned by a qualified physician. Federal (FECA) Procedure Manual,
Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).
14

C.W., Docket No. 19-0468 (issued July 16, 2019).

15
As previously noted, appellant submitted additional evidence after the May 10, 2019 OWCP decision, but the
Board can only review the evidence that was before OWCP at the time of its final decision. Supra note 2.

4

ORDER
IT IS HEREBY ORDERED THAT the May 10, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 12, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

